Citation Nr: 1523752	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-34 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from April 1945 to December 1946.  He died in December 2010 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 administrative decision issued by the Department of Veterans Affairs (VA) Pension Maintenance Center in St. Paul, Minnesota.  Jurisdiction over this claim was subsequently transferred to the Wichita, Kansas RO.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) file associated with the Veteran.  A review of the Virtual VA file does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The appellant asserts entitlement to VA death pension benefits.  A pension is payable to surviving spouses of veterans of a period of war.  Basic entitlement exists if the veteran served in the active military, naval, or air service for 90 days or more during a period of war, or who at the time of death was receiving compensation for a service-connected disability, subject to certain net worth and annual income requirements.  38 U.S.C.A. § 1541 (West 2014); 38 C.F.R. § 3.3 (2014).

Annual income of the surviving spouse must not exceed the maximum annual pension rate specified in 38 U.S.C.A. § 5312 (West 2014), increased from time to time as published in the Federal Register.  38 C.F.R. §§ 3.3, 3.23 (2014).  Income includes payments of any kind from any source during a twelve month period except for exclusions including unreimbursed medical expenses when they are in excess of five percent of the pension rate.  Fractions of dollars are ignored when computing income.  Expenses for the Veteran's last illness, burial, and just debts (not secured by real or personal property) are also excludable from income.  38 C.F.R. §§ 3.271, 3.272 (2014).  General living expenses for utilities, life insurance premiums, housing, and transportation (other than for medical care) are not excludable.  Pension payable to a surviving spouse shall be denied when the corpus of the estate of the surviving spouse is such that under all the circumstances, including consideration of annual income, it is reasonable that some part of the corpus of such estate be consumed for the surviving spouse's maintenance.  38 C.F.R. § 3.274(c) (2014). 

The maximum annual pension rate (MAPR) is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21 (2014).  The maximum annual pension rate is adjusted from year to year.  If the appellant's income is less that the MAPR, VA will pay benefits to bring her income up to that level. 

Effective December 1, 2009, the MAPR for a surviving spouse without a dependent child was $7,933.00.  Effective December 1, 2010, the MAPR for a surviving spouse without a dependent child was $8,219.00.  Effective December 1, 2012, the MAPR for a surviving spouse without a dependent child was $8,359.00.  Effective December 1, 2013, the MAPR for a surviving spouse without a dependent child was $8,485.00.  

During the development of the instant claim, the appellant submitted income and expense information in a VA Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (VA Forms 21-534) filed in January 2011.  She reported an annual income of $8,500.80 from the Social Security Administration and $500.00 annually from income and dividends; she did not report any other income.  In addition, she reported health insurance expenses totaling $2,832.30 annually and that she owned $10,700.00 in real property.  A Medical Expense Report (VA Form 21-8416) was submitted by the appellant in December 2013 and reported medical expenses from November 2013 to November 2014.  In a February 2012 notice of disagreement, the appellant asserted that she had sold her real property and that she was receiving $300.00 in monthly income as a "mortgage" payment for this property.  The Board notes that this income was not disclosed in the January 2011 VA Form 21-534.  

The appellant has not filed such appropriate income and expense forms for the years of from 2012 to 2015 nor has she completed VA Forms 21-8416 for the years from 2011 to 2015.  The Board requires such information to in order to determine whether the appellant exceeds the MAPR for each year and whether some part of the corpus of her estate can be used for her maintenance.  Such information should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that she complete VA Form 21-0518-1 (Improved Pension Eligibility Verification Report) for the years from 2012 to 2015 and VA Form 21-8416 (Medical Expense Report) for the years from 2012 to 2015.  She should be instructed to include only those unreimbursed medical expenses actually paid by her during each year and to report each year separately.  She should also clearly indicate any property payments she received.

A reasonable period of time for her response should be provided.  Any additional evidentiary development which may become apparent should be accomplished. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.   If the claim remains denied, the appellant should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


